UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
DAVID NAKHID,                             )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                  Case No. 19-cv-03268 (APM)
                                          )
AMERICAN UNIVERSITY,                      )
                                          )
      Defendant.                          )
_________________________________________ )

                         MEMORANDUM OPINION AND ORDER

       Defendant American University seeks dismissal of Plaintiff David Nakhid’s Complaint,

which alleges employment discrimination based on race, ethnicity, and national origin. See Br. in

Support of Def.’s Mot. to Dismiss, ECF No. 7-1 [hereinafter Def.’s Br.]. Plaintiff brings claims

under Title VII of the Civil Rights Act and 42 U.S.C. § 1981. See Compl., ECF No. 1 [hereinafter

Compl.], at ¶¶ 21–28.

       To satisfy the pleading standard of Federal Rule of Civil Procedure 8(a), a plaintiff

asserting a claim of discrimination need only allege facts that “give[ ] [the defendant] fair notice

of the basis for [the plaintiff’s] claims.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002).

In Swierkiewicz, the Supreme Court held that a complaint alleging national origin and age

discrimination satisfied the notice pleading requirement where the plaintiff had “detailed the

events leading to his termination, provided relevant dates, and included the ages and nationalities

of at least some of the relevant persons involved with his termination.”          Id.   In light of

Swierkiewicz, “courts in this Circuit have consistently recognized the ease with which a plaintiff
claiming employment discrimination can survive a motion to dismiss.” Fennell v. AARP, 770

F. Supp. 2d 118, 127 (D.D.C. 2011) (cleaned up).

       Plaintiff readily satisfies the Rule 8(a) standard, as articulated in Swierkiewicz. Plaintiff

asserts that Defendant discriminated against him by hiring a white candidate, Zach Samol, with

inferior qualifications to be the university’s mens’ soccer coach. Compl. ¶¶ 15–16. To support

his claim, Plaintiff details the disparity between his credentials and Samol’s. Plaintiff describes

his success as an international professional player, his prior international head coaching

experience, and his European-class licensing. Id. ¶¶ 8–13. Samol, on the other hand, Plaintiff

avers, never played professionally, never served as a head coach, and possesses an inferior license.

Id. ¶ 16. Furthermore, Plaintiff alleges that, although “[a] few African Americans made it to the

initial round of interviews[,][ ] none made it to subsequent rounds.” Id. ¶ 18. Plaintiff identifies

another African-American candidate, Clint Peay, who Plaintiff contends possessed greater

qualifications than Samol. Id. Finally, Plaintiff contends that the “entire administrative staff of

[the university’s] athletic department is comprised of white individuals,” id. ¶ 20, and that the

university as a whole has faced challenges in diversifying its student body, faculty, and staff,

id. ¶ 19. These allegations, taken as true, provide the kind of “detailed [] events” that give rise to

plausible claims of discrimination under Swierkiewicz.

       Defendant argues that Plaintiff’s “Complaint fails to state a claim because he has not

alleged that he was qualified for the position,” relative to the requirements set forth in the

university’s published job posting. Def.’s Br. at 6. Quoting from the job posting, Defendant

asserts that Plaintiff was not qualified because “he has not alleged any experience coaching . . . ‘at

the collegiate or professional level,’ working within ‘NCAA and Patriot League regulations,’ or

working with ‘male college student-athletes.’” Id. (quoting Def.’s Br., Ex. 1, ECF No. 7-3



                                                  2
[hereinafter Ex. 1], at 2). 1 But Defendant understates Plaintiff’s proffered experience and

mischaracterizes the job posting’s requirements. Contrary to what Defendant contends, Plaintiff

does have professional-level coaching experience. Compl. ¶ 11 (“[Plaintiff] has served as the

Head Coach of several professional clubs internationally.”). Moreover, the job posting did not

require actual work experience with “NCAA and Patriot League regulations” or “male college

college student-athletes,” but rather the “ability to work within NCAA and Patriot League

regulations” and the “[a]bility to work successfully with male college student-athletes.” Ex. 1 at

2 (emphasis added). Plaintiff’s experience in coaching and training young athletes supports such

“ability.” See Compl. ¶ 10 (alleging that Plaintiff founded a youth training camp that, among other

things, “prepares [youth soccer players] for collegiate play in the Untied States”).

         Defendant also contends that, even if “one assumes that [Plaintiff] has alleged that he was

minimally qualified for the position, he has not alleged any facts demonstrating that he was

‘significantly more qualified’ for the job than Samol.” Def.’s Br. at 6. To be sure, the D.C. Circuit

has held that “[i]n order to justify an inference of discrimination, the qualifications gap must be

great enough to be inherently indicative of discrimination.” Jackson v. Gonzales, 496 F.3d 703,

707 (D.C. Cir. 2007). However, assuming the Complaint’s allegations to be true and drawing all

inferences in favor of Plaintiff, he meets this threshold. Plaintiff claims that, in sharp contrast to

his own qualifications, see Compl. ¶¶ 8–13, Samol had no head coaching experience domestically

or abroad, had never played professionally, and possessed an inferior license, id. ¶ 16. Such

allegations, at this stage, are sufficient to defeat a motion to dismiss. 2


1
  Although the parties dispute whether the court can consider the job posting at the motion-to-dismiss stage, see Def.’s
Br. at 2 & n. 2; Pl.’s Opp’n to Def.’s Br. at 4–5, the court elects to do so as Plaintiff has made his qualifications for
the coaching position central to his complaint, see EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624
(D.C. Cir. 1997).
2
  Defendant asserts in the background section of its brief that Plaintiff “does not allege that he holds any USSF or
NCSAA license.” Def.’s Mot. at 3. But Defendant did not require either of those licenses for the position. Rather,
the job posting stated that possessing “NCSAA and/or USSF coaching licenses” was only “preferred.” Ex. 1 at 2

                                                           3
         Finally, Defendant urges dismissal, because Plaintiff “does not even allege that any

decisionmaker knew his race.” Def.’s Br. at 7. But such an allegation, even if required, can easily

be inferred from the fact that Plaintiff was inducted into the university’s Hall of Fame and “is

widely recognized as one of the most prominent players to have played soccer with the University.”

Compl. ¶ 8. Thus, it is not merely plausible, but likely, that the persons who declined to hire

Plaintiff knew of Plaintiff and his race.

         For the foregoing reasons, Defendant’s Motion to Dismiss, ECF No. 7, is denied.




Dated: March 23, 2020                                                 Amit P. Mehta
                                                               United States District Court Judge




(distinguishing between “required” and “preferred” qualifications). In any event, Plaintiff’s allegation that his
European license is superior to Samol’s United States license bolsters his claim of discrimination. Compl. ¶¶ 13, 16.

                                                         4